 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, accordingly, that the ILA was not and is not lawfullyentitled to force or require Cargill to assign the work ofoperating winches and spouts by electrical controls in theloading of grain at Cargill's grain elevator,Port of Albany,New York, to members of the ILA rather than to employees ofCargill who are members of the AFL. However, we are not,by this action, to be regardedas "assigning" the work inquestionto the AFL. $DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in the case,the Board makes the following deter-mination of dispute, pursuant to Section 10 (k) of the Act:1.International Longshoremen's Association, Local 1294(Independent) is not and has not been lawfully entitled to forceor require Cargill, Inc., to assign the work of operating thewinches and spouts by electrical controls in the loading of grainat Cargill's grain elevators at the Port of Albany, New York, tomembers of the ILA rather than to employees assigned byCargill to perform such work.2.Within ten (10) days from the date of this Decision andDetermination of Dispute, the Respondent (ILA) shall notify theRegional Director for the Second Region in writing as to whatsteps the Respondent has taken to comply withthe terms of thisDecision and Determination of Dispute.Member Beesontook no part in the consideration of theabove Decision and Determination of Dispute.DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL:INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURALAND ORNAMENTAL IRON WORKERS, LOCAL UNION NO. 24,AFL; BROTHERHOOD OF PAINTERS, DECORATORS ANDPAPERHANGERS OF AMERICA, LOCAL UNION NO. 79, AFL;UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, LOCAL UNIONNO. 208, AFL; UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, LOCAL UNION NO. 1351,AFL; INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, LOCAL. UNIONNO. 720, AFL; INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL UNION NO. 9, AFL; UNITED ASSO-CIATION OF JOURNEYMEN AND APPRENTICES OF THESTATES AND CANADA, LOCAL UNION NO. 3, AFL,andJOHN R. PEARSE. Case No. 30-CC-20. April 21, 1954108 NLRB No. 66. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL319DECISION AND ORDEROn November 18, 1953, Trial Examiner Martin S. Bennettis sued his Intermediate Report in the above-entitled proceeding,finding that all the Respondents,except Respondent Carpenters,had engaged in and were engaging in certain unfair laborpractices in violation of the Act and recommending that theycease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto. The Trial Examiner also found that the Respondentshad not engaged in certain other alleged unfair labor practicesand recommended dismissal of these allegations of the com-plaint.Thereafter,the Respondents(except Carpenters)and theGeneral Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report,the exceptions andbriefs,andthe entire record in this case,and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner, withthe following additions and modifications:'1.In the absence of exceptions,we adopt the Trial Exam-iner'sfindings that Respondent Carpenters did not violateSection 8 (b) (4) (A)or 8 (b) (2) of the Act,as alleged in thecomplaint,and that none of the Respondents violated Section8 (b) (4) (B)of the Act.'2.We agree with the Trial Examiner that the Respondents $violated Section 8 (b) (4) (A)by picketing on July 31,1953, atthe entranceto the property of Climax Molybdenum Company,with an object of (1) forcing Climax to cease doing business withthe primary employer, C.Ryan and Son,one of the contractorsemployed by Climax on its property,and (2)forcing the variousother contractors and subcontractors on the Climax property tocease doing business with Climax in order to force Climax tocease doing businesswith Ryan.The Respondents contend that even if an object of the picket-ing on July 31 was to force Climax to cease doing business withRyan,it could not be found to violate Section 8 (b) (4) (A)because(1) Ryan was not an independent contractor but an agent or em-ployee of Climax, and (2) in any event, Climax controlled Ryan'swage rates,which allegedly precipitated the Respondent's dis-pute with Ryan, and Climax was therefore not a neutral in thatdispute.lThe Respondents'request for oral argument is hereby denied, inasmuch as the record,including the exceptions and briefs,adequately presents the issues and the positions of theparties.2Our adoption of the Trial Examiner's finding that the Respondents did not violate Section8 (b) (4) (B)is not to be construed as approving his views as to the impropriety of findingsuch a violation by unions in the construction industry.3As hereinafter used,the term"Respondents"does not include Carpenters. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to (1), we agree with the Trial Examiner that Ryan was anindependent contractor, notwithstanding the fact that Climax'engineerslaid out the work to be done by Ryan on a particularjob as the job progressed, and notwithstanding the fact that itwas the practice of Ryan to consult with Climax before in-creasing wage ratesfor those employees whose wages werereimbursable by Climax under the cost-plus. features of itscontractswith Ryan. There was no evidence that Climaxobjected to any increase proposed by Ryan, or that Climax wasconsulted with regard to the initial setting of Ryan'swage rates.Moreover, apart from this matter of wageincreases,Ryan hadcomplete autonomy in dealing with its employees, about 50 innumber; all the earth-moving and other extensive equipmentused by Ryan on Climax' jobs was owned by Ryan; and, uponthe entire record, we find that Climaxdidnot reserve the rightto,and did not in fact,exercisesuch control over Ryan'smethod of operation as to preclude a finding that Ryan was anindependent contractor.4As to (2), we do not believe that such negative control asClimax may have been authorizedto exerciseover increasesinRyan's wage rates, without more, constituted Climax an"ally" of Ryan within the scope of the rule heretofore enun-ciated that the picketing of an ally of a primary employer doesnot violate Section 8 (b) (4) (A).6 Nor are we satisfied, upon theentire record, that it was Ryan's wage structure, rather thanitsnonunion status, which precipitated the disputebetween theRespondents and Ryan.In any event, even if we assumed, arguendo, that the picketingon July 31 did not violate Section 8 (b) (4) (A) insofar as it con-stituted inducement of employees of Climax, we would still find,for the reasons stated by the Trial Examiner, that such picket-ing for an unlawful objective violated Section 8 (b) (4) (A) atleast insofar as it induced and encouraged employees of thevarious contractors and subcontractors on the Climax prop-erty, other than Ryan,to engagein a strike or concerted re-fusal to work.3.We find, further, that, in addition to the picketing on July31, certain of the Respondents violated Section 8 (b) (4) (A) bythe conduct described below:6a.On July 31, Buscietta, businessagentof Respondent HodCarriers, induced 4 employees of Intermountain Builders, 1 ofthe contractors on the Climax property, to leave their work and4See Oklahoma Trailer Convoy, Inc., 99 NLRB 1019; Hoosier Petroleum Company, Inc.,106 NLRB 629; Claremont Development Co., 106 NLRB 611.5Cf. Irwin-Lyons Lumber Co., 87 NLRB 54, 56; Douds v. Metropolitan Federation ofArchitects,75 F. Supp. 672 (S. D N. Y., 1948). In the Irwin-Lyons case both employerswere under substantially the same ownership and control. In the Metropolitan case theprimary employer had transferred struck work to the secondary employer.6 The Trial Examiner made no findings with respect to the three incidents described here-inafter in the text. However, the evidence on which we rely as to these incidents is undisputedin the record. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL321picket.Hod Carriers,through its agent,Buscietta,therebyinduced the 4 employees to engage in a concerted refusal towork for their employer,who was a neutral in the primarydispute between the Respondents and C.Ryan and Son. As anobject of this action was to force Intermountain Builders tocease doing business with Climax in order to-force Climax tocease doing business with Ryan,we find that Respondent HodCarriers thereby violated Section 8 (b) (4) (A)of the Act.b.As a result of a restraining order issuedby a State court,the picketing at the entrance to the Climax property ceasedafter July 31. However,many of the employees of the con-tractors and subcontractors on the Climax property failed towork not only on July 31,but also during part or all of thefollowing week. This was true in the case of the ironworkersemployed by Utah Crane & Rigging Co. After abstaining fromwork on July 31, a Friday,theyreturned to their job site on thefollowing Monday,August 3. Thereupon,the job superintendent,Match,called Fitzwater,business agent of Respondent Iron-workers,and asked if the men were going to work.Fitzwateranswered only that"the thing hadn't been settled up there."Match then turned over the phone to Travers,Respondent Iron-workers' job steward,who asked Fitzwater,"Do we work?"Fitzwater replied,"It isn't settled up there.Idont know whatin the hell you are going to do."Turning to the other iron-workers,Travers said,"That's it. I guess we go home,"whereupon all the ironworkers left.Two days later, Super-intendentMatch called Fitzwater and asked him if the mencould go back to work. Fitzwater answered in the affirmative.Thereupon,Match notified the employees that he had instructionsfrom their union that work was to be resumed the nextmorning, and they promptly returned to work. It is clear fromthe foregoing,and we find,that Business Agent Fitzwater'sevasive answer to Travers'query about going to work wasregarded by the latter as a signal for the men to quit work,and that it was so intended by Fitzwater.In any event,taking the view of the matter most favorable toRespondent Ironworkers,Fitzwater,in effect,left it to thediscretion of Travers whether or not he and the others were toresume work. In the exercise.of this discretion,Travers in-structed the others to quit work.In so doing he was actingwithin the scope of authority thus delegated to him by Re-spondent Ironworkers through its business agent, Fitzwater.We find,therefore,that Respondent Ironworkers,through itsduly authorized agents,induced and encouraged the employeesof Utah Crane&Rigging Co.,a secondary employer,to engagein a concerted refusal to work on August 3, with an object offorcing it to cease doing business with Ryan, thereby violatingSection 8 (b) (4) (A) of the Act.T The Trial Examiner found that Respondent Ironworkers was responsible for the picketingon July 31 because ofratificationofsuchpicketing by Fitzwater.This finding as to Fitzwater'sauthority to bind Respondent Ironworkers is not challenged by Respondent's exceptions.339676 0 - 55 - 22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.On the same day that he had the foregoing telephone con-versation with Fitzwater, Steward Travers went to the job siteof Sterling Steel and Supply Co., another Climax contractor,and told ironworkers employed there that there was "supposedto be an imaginary picket line." Sterling's ironworkers did notwork for several days thereafter. We find that this statementimplied that, despite the disbanding of the pickets as a resultof the court order, Respondent Ironworkers still desired itsmembers to act as if the picketing were still in effect. We findtherefore that by this conduct of Travers, Respondent Iron-workers induced and encouraged employees of Sterling to engagein a concerted refusal to work, with the same unlawful object,in violation of 8 (b) (4) (A) of the Act.'4.The Trial Examiner found that the picketing by the Re-spondents on July 31 was for the ultimate purpose of causingClimax to terminate its contract with Ryan, a nonunion con-tractor, and to replace Ryan with a contractor employing onlyUnion members. In view of this, the Trial Examiner concludedthat by such picketing the Respondents violated not only Section8 (b) (4) (A) but also Section 8 (b) (2) of the Act, which, ineffect, forbids unions to attempt to cause an employer todiscriminate against an employee because of membershipor nonmembership in a union.Respondents except to thisfinding.As our Order directed to Respondents' violations of Section8 (b) (4) (A) will be adequate to remedy Respondents' unlawfulconduct, we do not deem it necessary to resolve the questionwhether the same conduct also violated Section 8 (b) (2). Forthis reason,we do not adopt the Trial Examiner's finding ofsuch a violation.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respond-ents(except United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 1351, AFL), their officers, agents,successors,and assigns,shall:1.Cease and desist from inducing or encouraging employeesof Climax Molybdenum Company or any other employer to en-gage in a strike or concerted refusal in the course of their em-ployment to perform services for their employer where anobject thereof is to force Climax Molybdenum Company to ceasedoing businesswith C. Ryanand Son.8 The General Counsel contends that two other incidents after July 31 involving RespondentPainters and Respondent Pipefitters constituted violations of Section 8 (b) (4) (A). However,we find no violation with respect to those incidents. In the case of Painters, the allegedinducement not to work was communicated only to one employee.In the case of Pipefitters,there is insufficient evidence that the alleged inducement not to work was communicated toany employees. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL3232.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Post at their respective business offices copies of thenotice attached hereto as Appendix A.9 Copies of said notice,to be furnished by the Regional Director for the SeventeenthRegion, shall, after being duly signed by a representative ofeach Respondent, be posted by said Respondent immediatelyupon receipt thereof and maintained for a period of sixty (60)consecutive days thereafter in conspicuous places, includingallplaces where notices to their members are customarilyposted. Reasonable steps shall be taken by said Respondentsto insure that the notices are not altered, defaced, or coveredby any other material.(b)Mail to the Regional Director for the Seventeenth Regionsigned copies of the notice attached hereto as Appendix A forposting, Climax and Ryan willing, at their plant and constructionoperations, respectively, in places where notices to employeesof those concerns are customarily posted.(c) Notify the Regional Director for the Seventeenth Regionin writing within ten (10) days from the date of this Order whatstepsthey have taken to comply herewith.IT IS HEREBY ORDERED that the complaint be dismissed in-sofar as it alleges that Respondents have engaged in conductviolative of Section 8 (b) (4 (B) and Section 8 (b) (2) of the Actand insofar as it alleges that United Brotherhood of Carpentersand Joiners of America, Local Union No. 1351, AFL, has com-mitted any unfair labor practices.Member Murdock, dissenting in part:On this record I cannot agree that Ryan was an independentcontractor and Climax a neutral employer not involved in theestablishment of the hours of work,wages, andconditions ofemployment of Ryan's employees. The record shows that Ryanoperated under a cost-plus contract. Necessarily, any increasein the cost of laborwas an increasethat directly added toClimax'soperating expenses.Indeed, both Ryan and Climaxadmitted at the hearing that Ryan customarily consulted Climaxbefore increasingits wagerates and that Climax either approved,or acquiesced in, theincreases.The recordshowsthat about amonth before the picketing in this case began Clifford Goold,a representative of the Building Trades Council, approachedResident Manager Frank Coolbaugh of Climax with regard toorganizingRyan's employees. It is, I think, particularlysignificant that Coolbaugh and not Ryan gave Goold permissionat that time to meet with Ryan's employees for the purpose ofdiscussing union organization.IfRyan were actually a com-pletely separate employer what authority did Coolbaughhave to9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect another employer's employees to listen to Goold? More-over, after the picketing on July 31, which was directed toraising the wages of Ryan's employees, Ryan discussed an in-creas ' with Climax. The latter indicated its approval of anincrease.Thereupon,an increase was granted by Ryan, theamount of which was reimbursed by Climax.There is additional evidence in the record with regard to theamount of control exercised by Climax over the work performedby Ryan. For instance, Climax had the right to terminate Ryan'sservices at any time. Ryan's contracts, even when in writing,contained no specifications but required that he perform worklaid out for him by Climax engineers as the work progressed.These engineers not only directed Ryan in the work he was todo but told him how to do it.The above evidence, in my opinion, sufficiently establishesthatRyan and Climax were, at least, joint employers of theemployees who were the subject of the Respondents' disputeat the Climax premises. I am therefore persuaded that thepicketing of the Climaxpremises onJuly 31, 1952, was primaryactivity not proscribed by Section 8 (b)(4)(A). Nor do I believeitwas incumbent upon the Respondents,under the circumstancesof this case, to. seek permission to picket within the Climaxgates. Climax was the owner of the premises and, in the lastanalysis, the party best able to settle the dispute over the al-leged substandard wages paid Ryan's employees by agreeing,as it subsequently did, to increase those wages.Iwouldtherefore dismiss this portion of the complaint.The complaint alleges, however, and the evidence revealsthat following the picketing the Respondents directly inducedemployees of neutral subcontractors on the Climax premisesto cease work as a means of putting pressure on Ryan andClimax. I must agree with the majority that in this respect theRespondents have violated Section 8 (b) (4) (A).Member Beeson- took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL MEMBERS OF DENVER BUILDING AND CON-STRUCTION TRADES COUNCIL; INTERNATIONAL ASSOCI-ATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS, LOCAL UNION NO. 24, AFL; BROTHERHOOD OFPAINTERS, DECORATORS AND PAPERHANGERS OF AMER-ICA, LOCAL UNION NO. 79, AFL; UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THE UNITED STATES ANDCANADA, LOCAL UNION NO. 208, AFL; INTERNATIONALHOD CARRIERS, BUILDING AND COMMON LABORERS' UNIONOF AMERICA, LOCAL UNION NO. 720, AFL; INTERNATIONAL DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL325UNION OF OPERATING ENGINEERS, LOCAL UNION NO. 9,AFL; UNITED ASSOCIATION OF JOURNEYMENAND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES AND CANADA, LOCAL UNION NO. 3,AFL; AND TO ALL EMPLOYEES OF CLIMAX MOLYBDENUMCOMPANY AND C. RYAN AND SONPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNationalLabor Relations Act, we hereby notify you that:WE WILL NOT induce or encourage the employees ofClimax Molybdenum Company, or any other employer, toengage in a strike or concerted refusal in the course oftheir employment to perform any services for their re-spective employers,where an object thereof is to forceor require Climax Molybdenum Company to cease doingbusinesswith C.Ryan and Son,or to force any employerto cease doing business with Climax Molybdenum Company.DENVER BUILDING AND CONSTRUCTIONTRADES COUNCILDated ..............By....................................................(Representative)(Title)INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRONWORKERS,LOCALUNION NO. 24, AFLDated ................By....................................................(Representative)(Title)BROTHERHOOD OF PAINTERS, DECORATORSAND PAPERHANGERS OF AMERICA, LOCALUNION NO. 79, AFLDated ................By....................................................(Representative)(Title)UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITED STATESAND CANADA, LOCAL UNION NO. 208, AFLDated ................By....................................................(Representative)(Title) 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERNATIONAL HOD CARRIERS, BUILDINGAND COMMON LABORERS' UNION OFAMERICA, LOCAL UNION NO. 720, AFLDated ................By....................................................(Representative)(Title)INTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL UNION NO. 9, AFLDated ................By....................................................(Representative)(Title)UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITED STATESAND CANADA, LOCAL UNION NO. 3, AFLDated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act, 61 Stat.136, herein called the Act, is based upon charges duly filed by John R. Pearse, against thevarious labor organizations named above in the caption, hereinafter referred to by theirlocal numbers, as the Building Trades Council, or jointly as Respondents, as the case maybe.Pursuant to said charges, the General Counsel of the National Labor Relations Boardissued a complaint on September 10, 1953, against Respondents, alleging that they had engagedin unfair labor practices within the meaning of Section 8 (b) (4) (A) and (B) and Section 8 (b)(2) of the Act. Copies of the charges, the complaint, and notice of hearing thereon were dulyserved upon Respondents.Specifically, the complaint alleged that a group of contractors including John R. Pearse,C. Ryan and Son, and Eagle Lake Gas Company, a subsidiary of Colorado Natural Gas andFuel Company, as well as other contractors, had entered into and were engaged in variouscontracts for construction with Climax Molybdenum Company, herein called Climax, at thepremises of the latter at Climax, Colorado; that since 1951 Building Trades Council andvarious local unions affiliated therewith had demanded that Ryan and Son, herein calledRyan, and Eagle LakeGas Company bargainwith Building Trades Council as the representativeof its employees although none of Respondents had been certified as such; that some or all ofRespondents had demanded that Climax force Ryan and Eagle Lake to unionize their operationsor in the alternative that Climax cease doing business with Ryan and Eagle Lake, that on andafter July 31, 1953, Respondents by picketing and threats, had induced and encouraged theemployees of eight named construction companies, all contractors with Climax or subcon-tractors for Climax, to engage in a strike or concerted refusal to work, an object thereofbeing to force these named contractors and subcontractors to cease doing business with Climaxin order to bring about the substitution of unionized employers for Ryan and Eagle Lake onClimax construction and to compel Ryan and Eagle Lake to bargain with Building TradesCouncil and/or its constituent locals, and that on and after July 31, 1951, Respondents had,by picketing and threats, induced and encouraged the employees of Climax to engage in a DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL327strike or concerted refusal to work with the object of forcing Climax to cease doing businesswith Ryan and Eagle Lake and forcing Ryan and Eagle Lake to bargain with Building TradesCouncil and/or its constituent locals.Respondent United Brotherhood of Carpenters and Joiners of America, Local Union No.1351, AFL, herein called Carpenters or Local 1351, filed an answer wherein it alleged it wasnot a member of Building Trades Council and denied the commission of any unfair laborpractices. The remaining Respondents filed an answer wherein they denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held at Leadville, Colorado, on October 6 and 7, 1953,before the undersigned Trial Examiner, Martin S. Bennett, duly designated by the AssociateChiefTrialExaminer. All parties were represented by counsel who were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduce relevantevidence.Motions by Respondents to dismiss the complaint were denied at the conclusion ofthe General Counsel's case.-They were renewed at the close of the hearing, ruling was re-served, and they aredisposed of by the recommendations hereinafter made At the conclusion ofthe hearing, the parties were afforded an opportunity to argue orally and to file briefs and/orproposed findings and conclusions. Oral argument was presented and briefs were waived.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF CLIMAX AND RYANClimax Molybdenum Company is a Delaware corporation engaged in the mining and millingof molybdenum ore at its plant and mill at Climax, Colorado. It annually ships molybdenum orevalued in excess of ten million dollars from Climax to points outside the State of Colorado. Inaddition, it has contracts with defense procurement agencies of the Federal Government, theamount of which is in excess often million dollars. I find that Climax is engaged in commercewithin the meaning of the Act.Ryan and Son, a construction concern, has contracts with Climax for construction and otheroperations on Climax premises which involve services in excess of $ 50,000 per annum. Ifind, therefore, that the operations of Ryan affect commerce within the meaning of the Act.See N.L.R.B. v. Cantrall Co., 201 F. 2d 853 (C.A.9) cert. den. 345 U. S. 996.II.THE LABOR ORGANIZATIONS INVOLVEDDenver Building and Construction Trades Council;InternationalAssociation of Bridge,Structural and Ornamental Iron Workers, Local Union No. 24, AFL; Brotherhood of Painters,Decorators and Paperhangers of America, Local Union No. 79, AFL; United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, Local Union No. 208, AFL; United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 1351, AFL; International Hod Carriers, Building and CommonLaborers' Union of America, Local Union No. 720, AFL; International Union of OperatingEngineers,Local Union No. 9, AFL; and United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United States and Canada, Local Union No. 3,AFL, are labor organizations within themeaningof Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The issueThe issue presented herein is whether any or all of the eight labor organizations namedherein as Respondents had, by picketing, threats, or other conduct on and after July 31, 1953,induced and encouraged the employees of Climax to strike or concertedly refuse to work,and induced and encouraged the employees of construction companies under contract withClimax or their subcontractors to strike or concertedly refuse to work, with the object offorcing Climax to cease doing business with C. Ryan and Son and also forcing Ryan to bargainwith Respondents. The complaint also alleged identical conduct directed at Eagle Lake GasCo.; no evidence of any substance was presented as to the latter firm and the facts treatedhereinafter relate solely to Ryan. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The situsThe Climax premises cover an area of 2 or 3 square miles some distance from Leadville,Colorado. In addition to its mining and mill facilities, Climax maintains on the premises asubstantially self-sufficient community. At the time material herein, Climax was engaged ina large expansion program includmgmill,residential, hospital, and school facilities. Numerouscontracts with 4 or 5 prune contractors were under way; as is customary in the constructionfield,many subcontractors were working on these projects. While some construction workerswere able to acquire residential accommodations on the Climax premises, others, as well asapproximately 10 percent of Climax employees, did not live on the premises.The Climax property is for the most part surrounded by a fence which has but one wide gatein the vicinity of the State highway. Another gate is located a substantial distance away but itisnot utilized by any personnel and plays no part herein. As will appear, some of the Climaxproperty where work was being carried on by Ryan was not within the fenced area.The production and maintenance employees of Climax are represented by Local 24410,Federal Labor Union, AFL. There was no labor difficulty or dispute at the time materialherein between Climax and its employees.2.The status of RyanRyan is primarily an earth-moving contractor and has enjoyed contracts with Climax forvarious types of work for 14 or 15 years. Its main office is in Lakewood, Colorado, a suburbof Denver. In July of 1953, Ryan had approximately 50 employees substantially all of whom wereemployed on a group of contracts with Climax. It appears that Ryan is the only nonunion con-tractor engaged in construction on the Climax premises; that employees of the other con-struction firms on the premises have been organized by labor organizations affiliated withBuilding Trades Council, including Respondents; and that the difficulty of Respondents withRyan dates back at least until 1952. Respondents concede herein that they do not representthe employees of Ryan; in addition, events in the previous year, 1952, disclose that the em-ployees of Ryan were not receptiveto union organization.Thus, in August of 1952, as Business Representative and Secretary Clifford Goold ofBuilding Trades Council admitted, Goold soughtameetingwith Resident Manager FrankCoolbaugh of Climax in order to explore the possibility of Building Trades Council and itsaffiliatesorganizing Ryan's employees. Coolbaugh took the position that Ryan was an in-dependent contractor and that he would not approach him on the matter. He offered how-ever to permit Goold to meet with Ryan employees on Climax premises in the plant recre-ationhallin order to discuss union organization. The offer was accepted and soon after-wards some 30 to 40 employees of Ryan were addressed on 1 occasion by 1 or more laborrepresentatives concerning the benefits of union membership. The results were unsatisfactoryand this attempt to organize the employees of Ryan was apparently abandoned. There was nofurther activity, either by contact of Climax or Ryan, until the summer of 1953.B.The picketing of July 31, 1953During the summer construction season of 1953, the substantial utilization of nonunion laborby Ryan became a matter of concern to Goold and some if not all of Respondents. Ryan, ashad been the case for some years, had a large number of contracts with Climax, totaling$ 400,000 to $ 500,000 in 1953.On the morning of July 29, Building Trades Council held a meeting which was presidedover by Goold. Present were business agents of the various craft unions affiliated withBuilding Trades Council including all of Respondents save Carpenters Local 1351 which isnot a member of Building Trades Council. Although the minutes of that meeting list BusinessAgent Fitzwater of Respondent Ironworkers Local 24 as among those present, he testifiedthat he actually was not; it is unnecessary to resolve this for Fitzwater later ratified thedecision arrived at. According to the minutes, the authenticity and content of which are notdisputed.AfterDiscusing (sic) the Sub Standard wages being paid by Mr. C. Ryan and Son andthe Eagle Lake Gas Company at Climax Molybdenum Co. site, a Motion was made andseconed (sic) that pickets be placed on the project for Sub Standard wages Fridaymorning July 31. The Motion carried. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL329Goold personally composed the language which was to appear on the picket signs. Thesigns read, according to Goold's uncontroverted testimony, that "C. Ryan and Son and EagleLake Gas Company were unfair to the Building Trades Council because they were paying sub-standard wages." I find that this was the only type of sign carried by the pickets who, pur-suant to the vote at the meeting of July 29, did picket on July 31.One other matter maybe treated at this point prior to a consideration of the actual picketing.This relates to a meeting on Climax premises held on the evening of July 29. During that daythere was a walkout by members of Ironworkers employed on construction at Climax; thisstemmed from causes unrelated to the issue under consideration herein and appears to haveresulted from a jurisdictional dispute over the claim that other crafts were performing workclaimed by members of Ironworkers to be within their craft jurisdiction. As a result thereof,a meeting was arranged for that eveningata Climax conference room between representativesof the various contractors working at Climax and Business Agent Fitzwater of Ironworkers.Several members of the industrial relations department of Climax were also present in whatIfind to have been an effort to promote labor peace on urgently needed construction. Theseincluded Director of Industrial Relations Fred Hardy, Resident Construction Engineer GeorgeWhite, and one Conwell of the new construction department of Climax. Fitzwater was accom-panied to this meeting by Gould. Substantially all contractors engaged in construction atClimax were represented, although Ryan and Eagle Lake were not.The various contractors present and Fitzwater came to an amicable agreement concerningthe Ironworkers' dispute; Gould took no part in this discussion. However, at its conclusion,Gould brought up a new topic; he stated that certain contractors on the property were paying"sub-standard wages" and maintaining "sub-standard working conditions." Conwell askedGould if he was referring to any of those present. Goold replied that he was not, but that theymight all be affected in the future unless the situation was changed.Industrial Relations Director Hardy proposed that a separate meeting then be held on thisnew matter and he, together withConwell, White, and Gould, immediately proceeded to Hardy'soffice; Fitzwater joined the group sometime later. Gould admitted to Hardy that he had beenreferring to Ryan and Eagle Lake. He stated that it would be desirable if steps were taken tounionize the employees of Ryan to which Hardy replied that Climax would exert no pressureupon its contractors on the subject of unionization.Goold then asked if Climax would obtain a union contractor to replace Ryan. The Climaxrepresentatives replied that a union contractor by the name of Hesser had previously donesimilar work for Climax but that he was engaged in construction elsewhere at the time. Gouldproposed, nevertheless, that Climax replace Ryan with a union contractor, stating that it wouldbe advisable for Ryan to cease operations at Climax "for a while." Hardy refused to agree toany such proposal, claiming that it would amount to a breach of contract on the part of Climaxand the meeting ended. iAs found above, there is butonegatewhich is utilized by personnel of Climax and the variouscontractors working on Climax premises. On the morning of July 31 pickets appeared at thisgate at approximately 6 a. in. Picketing continued throughout the day; although the actualnumber picketing at any one time is not clear in the record, it appears that it varied from 2 to3. Included among those who picketed were Business Agent Roy Steers of Engineers' Local 9and Assistant Business Agent Fred Buscietta of Laborers' Local 720; the latter picketed fora brief period during the morning. The signs carried by the pickets stated, as found above,that "C. Ryanand Son andEagle Lake Gas Company were unfair to the Building Trades Councilbecause they were paying substandard wages." I fmdthat this picketing was the picketing dulyvoted by the Building Trades Council at its meeting held on the morning of July 29 and con-curred in by all Respondents save Carpenter.As for Ironworkers, it will be recalled that Business Agent Fitzwater testified that he wasnot at this meeting of July 29, although the minutes thereof indicated the contrary. However, it1The findings herein are based primarily on the testimony of Hardy, a clear and meticulouswitness, whose testimony I credit in full. He was substantially corroborated by White, and inpart by John Pearse and William Barnes. Fitzwater, who entered the second meeting late,testified that he did not recall hearing Goold say anything about removing Ryan from the job,although he admitted that they had discussed Hesser, as found above. Gould denied that heurged Climax to get rid of Ryan, but admitted that they had discussed the possibility of re-placing him with Hesser. Moreover, Hardy's version, attributing to Goold a proposal thatRyan be replaced, seems the more probable inasmuch as Gould and Building Trades Councilhad admittedly concluded that it was impossible to organize the employees of Ryan. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDisclear that he ratified and approved of this picketing. He was present at the meetingheldatClimax on the evening of July 29 when the Ryan matter was discussed. Headmitted that he knew the pickets were present on July 31 to protest against conditionsatRyan.He personally observed picketing on July 31 and never disavowed it. Sig-nificantly, although Ironworkers employed by Sterling Steel and Supply Company, a sub-contractor for John Pearse, had not appeared at the job site, when Field SuperintendentByron Hines of the Sterling Company asked Fitzwater whether the Ironworkers weregoing to work and what Fitzwater proposed to do, Fitzwater merely replied, accordingto Hines, "He couldn't tell them to go to work and couldn't tell them not to go to work."This statement made in the face of the men having abstained from work perforce con-stituted a ratification of their conduct; as I view it, his failure to disavow their conductand his equivocal reply constituted a ratification. Moreover, any doubt that this con-stitutedaratification in themind of Fitzwater is dispelled by the fact that althoughhe allegedly did not attend the meeting at which the picketing was voted he testifiedthathe would have approved the decision to establish the picket line had he beenthere.Either late Friday or sometime on Saturday a Colorado State court issued an order re-straining picketing at the Climax premises. The record does not supply the precise time of itsissuance or the scope of the order. In any event, the case was removed to the United Statesdistrict court where it still remained as of the date of this hearing. There was, as a result,no picketing after Friday, July 31. During the following week, however, most of the employeesrepresented by Building Trades did not report for work as was also the case with respect tosome of the Climax employees. Construction operations did not return to normal untilapproximately Friday, August 7.C.Analysis and conclusionsInitially I shall treat with Respondents' contention that Climax is not a neutral herein; thatRyan is actuallyan agentof Climax rather than an independent contractor; that Climax is thealter ego of Ryan; and that, as aresult,Climax does not constitute "any other person" withinthe meaning of Section 8 (b) (4) (A) of the Act.However, Ryan isan independentClimax engineers inspect the progress of Ryan construction on Climax jobs does not detractfrom Ryan's status as an independentcontractor.The further fact that the contractual rela-tionship between them is of long standing proves nothingin supportof Respondents' claimherein. In this respect, a prior case involving Building Trades Council is significant.N. L. R. B. v. Denver Building and Construction Trades Council, et aL, 340 U. S. 675. There theCourt overruled a similar contention directed to acontractor and subcontractor engaged on thesame project. That the contractor had some supervision over the work of the subcontractor,did not, in the view of the Court, eliminate the status of each as an independent contractor ormake the employees of one the employees of the other. A similar result perforce followsin thepresentsituation where Climax and Ryan are obviously more removed from each otherthan a contractor and subcontractor. See Chauffeurs, Teamsters, Warehousemen and Helpers,Local Union No 135 (Hoosier PetroleumCo. Inc ), 106 NLRB 629, and Claremont DevelopmentCo. et al., 106 NLRB 611. This contention is therefore rejected.The basic contention of Respondents is that this was a picket line directed solely at theconditions existing on Ryan construction and that, as a result, it was a protected primaryactivity for an object not prohibited under the Act. Respondents rely on the Board decisioninMoore Drydock Co., 92 NLRB547, inwhich the Board has established criteria for evaluatingthe lawfulness of picketing at the premises of a secondary employer.But there are several factors which, in my belief, distinguish this case from the above-citeddecision. The facts in the present case are almost identical with those in Richfield Oil Corp.,95 NLRB 1191, where the Board found the conduct of the labor organizations involved to beviolative of the Act. There, the pickets carried signs stating only that the primary employer(Superior) was unfair, but it was apparent trom the record that the picketing was also designedto extend beyond the primary employer. Such is also the case here.For the record discloses that Building Trades Council, which had been unableto organizethe employees of Ryan in 1952 and had, it appears, abandoned the venture, sought on July 29,1953, to obtain the replacement by Climax of Ryan with a union contractor. Goold, in fact,stated that it would be advisable for Climax to cease doing business with Ryan. And, it willbe recalled that earlier in the evening, before the group proceeded into the office of Industrial DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL331Relations Director Hardy, Goold warned the other contractors assembled that they might beaffected unless Ryan working conditions were changed.These were nonunion working conditionswhich Goold equated with "sub-standard working conditions."Another item of evidence is, in my view, entitled to weight herein. The Moore Drydockdecision recognizes the right of a labor organization to picket at the premises of a secondaryemployer. The crux of that doctrine is the fact that an ambulatory situs of the dispute has cometo rest at the premises of that employer.In the present case,Ryan had a number of contractswithClimax, of which all but two were located within the plant gates at which the picketingtook place These two projects, although located onChmax property, were not within the gates.Ideem it significant that Respondents, although protesting the use by Ryan of nonunion laboron all of his projects saw fit to picket only at a location where the picketing might affect theemployees of other contractors and subcontractors as well as those of Climax. Ryan was aprime contractor and it does not appear that he utilized the services of subcontractors. Noris there any evidence that any Climax employees were working at these two projects or thatthe employees of any other contractors or subcontractors were engaged there; in fact therecord would appear to indicate the contrary. Thus, picketing at these two jobs would not havehad any effect upon the employees of employers other than Ryan.Another item is entitled to weight herein. The Board, in distinguishing the Richfield Oilcase from the Moore Drydock decision,took note in the latter decision that the picketingunion, prior to establishing the picket line, had unsuccessfully sought the permission of thesecondary employer to picket at the situs whereas in the Richfield case no such request wasmade. The facts here are similar to the Richfield case.Respondents at no time sought to obtain the permission of Climax to picket Ryan at thevarious Ryan job sites within the gates, this permission to enter the premises being requiredboth under Company as well as national security regulations Although at the hearing ResidentManager Coolbaugh testified that pickets would not be allowed to enter"without any reason,"the fact is that the request was not made at the time material herein.Moreover,itwill be re-called that Climax not only had not demonstrated hostility to Respondents but, in fact, had beenmost cooperative in the previous year when Building Trades sought to organize the employeesof Ryan. On that occasion, Coolbaugh proposed that Building Trades address Ryan employees onClimax premises, and even provided facilities for the meeting which proved unsuccessful.Inview of the foregoing, I find that the picketing authorized by all Respondents saveCarpenters at the Climax premises was designed,at least in part, to force Climax to ceasedoing business with Ryan and to force other contractors to cease doing business with Climaxin order to forceClimax to cease doing business with Ryan This was accomplished by inducingthird parties to refuse to enter Climax premises by the picketing of July 31 Thus the picketingwas for anobjective proscribed by Section 8 (b) (4) (A) of the Act See N. L. R. B. v. DenverBuilding and Construction Trades Council, supra; Richfield Oil Corp., supra, and LosAngeles Building and Construction Trades Council et al., 105 NLRB 868.2The case against Carpenters involves other considertations, for that Respondent does notbelong to Building Trades Council and thereforedid not participate in the decision to establishthe picket line. The question posed is whether Carpenters ratified the establishment of thepicket line by the other Respondents and is therefore in pare delicto. See Howland DrygoodsCo , 85 NLRB 1037, enforced 191 F 2d 65 and 199 F. 2d 709 (C. A. 2).The evidence which the General Counsel relies upon to implicate Carpenters herein is asfollows.According to Henry Stillwagon,general superintendent for Pearse,he telephonedBusiness Agent Weaver of Carpenters between 6 and 7 a m. on July 31, asked him if he knewthere was a picket line at Climax,and asked whether it was all right to go to work.Weaverreplied that he had not been notified of any strike or picketing, this was the fact, althoughreports of its imminence had come to his attention the previous evening from Union membersand a contractor.According to Weaver,he informed Stillwagon that the men could do as theypleased; that "we" would not tell any of them that they were not to work, that they could workif they wished,and that Carpenters had no part in the picketing. Stillwagon did not disputeWeaver's version of the talk which I credit.At about 7:30 a. m., according to the uncontroverted and credited testimony of Weaver, heproceeded to the Climax premises and saw 30 to 50 carpenters congregated outside the plantgateWeaver informed them that Carpenters had no part in the picket line and that the men2I deem it unnecessary therefore to treat with subsequent conduct by various Respondentswhich the General Counsel offered as evidence of their support of the picketing carried onfor an unlawful objective. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould work if they wished; he added that Carpenters would not prefer charges against them ifthey did so.Weaver then entered the Climax premises and went to the Pearse job where he held a con-versation with Stillwagon. According to the latter, he asked Weaver "if we could go ahead andwork" or "if he thought we would work today." Weaver replied, "I don't believe under thecircumstances I would." Stillwagon placed several Pearse employees who allegedly werecarpenters on the scene, Pearse, it may be noted, employs a number of the crafts in additionto carpenters.Weaver's version was that he informed Pearse that Carpenters had no part in the picketing,that the men could work if they chose, and that he could not tell them to work or not He alsoclaimed that the only carpenters present were two foremen. I deem it unnecessary to resolvethisconflict for, even on the face of Stillwagon's version Weaver's reply to his query is atbest ambiguous and not necessarily directed to the employment of carpenters as contrastedwith a general consideration of the overall picture relating to all crafts that morning.Members of Carpenters did not work that day but those of them scheduled to work on Saturdaydid so and all carpenters employed on Climax premises returned to work on Monday, August 3.On that date, Weaver again appeared at Climax and spoke to a group of his members who wereundecided whether to work or not. He informed them that Carpenters had no part in the disputeand that so far as it was concerned the men could go ahead and work. The men proceeded to doso. This is particularly significant because it was done in the face of expressions by businessagents and stewards of other Respondents during that week to the effect that an invisible picketline still existed at Climax despite the cessation of picketing pursuant to the State courtinjunction.In view of the foregoing considerations, I am unable to conclude that Weaver's conduct con-stituted a ratification of the unlawful picketing embarked upon by the other Respondents. He atno time adopted the cause of the others, nor can it be stated that his conduct constituted aratification thereof in the face of an obligation, contractual or otherwise, to direct the men toreturn to work which, under circumstances not present herein, might spell out legal responsi-bilityAccordingly, I shall recommend that the case against Respondent Carpenters bedismissedTurning to the 8 (b) (4) (B) allegation, I believe that the record warrants a dismissal thereof.The facts heretofore found disclose that Respondents, save Carpenters, were attempting tocause a cessation of business between Climax and Ryan within the meaning of Section 8 (b)(4) (A) and not to achieve recognition as the bargaining agent of Ryan's employees, a hope whichthey had abandoned in the previous year. In addition, in view of the general Board policy not toconduct elections among construction firms. I am dubious that a violation of this section oughttobe found, as a matter of policy, in a situation where the processes of the Board are notopen to the labor organization involved for the purposes of achieving a certification which isthe crux of theviolation, this is to be distinguished from violations of other sections of the Act,e g., where an uncertified labor organization has enforced closed shop conditions, that con-stituting a violation independently of certification See e.g., N. L. R. B. v. Swinerton andWalberg, 202 F 2d 511 (C. A. 9).The complaint also alleges that the conduct of Respondents previously found to be violativeof Section 8 (b) (4) (A) of the Acc is also violative of Section 8 (b) (2) thereof. I believe this con-tention has merit and for the following reasons. I have found that the picketing by Respondents,save Carpenters, of Climax premises was for the ultimate objective of causing Climax toterminate its contract with Ryan, a nonunion contractor, and replace Ryan with a union con-tractor presumably employing members of Respondents. If this object were achieved andRyan's nonunion personnel were replaced by union personnel of other contractors, it is clearand I find that this perforce would be a discrimination which would encourage union member-ship on the part of Ryan personnel and thus constitute conduct violative of Section 8 (a) (3) ofthe Act. And, more particularly, Respondents by attempting under these circumstances "tocause an employer to discriminate against an employee in violation of " Section 8 (a) (3) ofthe Act have engaged in conduct violative of Section 8 (b) (2) thereof In so finding, I notethe broad definition of employee found in Section 2 (3) of the Act. I find therefore that Re-spondents, save Carpenters, have by the above described picketing, as alleged by the GeneralCounsel,engaged inconduct violative of Section 8 (b) (2) of the Act.IV. 'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondents,set forth in section III,above occurring in connectionwith theoperationsof Climaxand Ryanset forthin section I, above,have a close, intimate, and sub- GERA MILLS333stantial relation to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondents,save Carpenters,have engaged in conduct violative of Section8 (b) (4) (A) of the Act,itwill be recommendedthat theycease and desist therefrom,and takecertain affirmative action designed to effectuate the policiesof the Act. See I. B. E. W. v.N. L. R. B., 341 U. S. 694.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, Imake the following:CONCLUSIONS OF LAW1.Denver Building and Construction Trades Council; International Association of Bridge,Structural and Ornamental Iron Workers, Local Union No. 24, AFL; Brotherhood of Painters,Decorators and Paperhangers of America, Local Union No. 79, AFL; United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of the United States andCanada, Local Union No. 208, AFL; United Brotherhood of Carpenters and Joiners of America,Local Union No. 1351, AFL; International Hod Carriers, Building and Common Laborers' Unionof America, Local Union No. 720, AFL; International Union of Operating Engineers, LocalUnion No. 9, AFL; and United Association of_Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, Local Union No. 3, AFL, are labororganizations within the meaning of Section 2 (5) of the Act.2.By engaging in picketing with an object thereof to force or require Climax to cease doingbusiness with Ryan and with a further object of forcing or requiring other employers to ceasedoing business withClimax soas toforceor require Climax to cease doing business with Ryan,Respondents, save Carpenters, have each engaged in unfair labor practices within the meaningof Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.4.Respondents, save Carpenters, by picketing for the objects described above have engagedin unfair labor practices within the meaning of Section 8 (b) (2) of the Act.5.Respondent United Brotherhood of Carpenters and Joiners of America, Local Union No.1351, AFL, has not engaged in the unfair labor practices alleged in the complaint.6.Respondents have not engaged in unfair labor practices within the meaning of Section 8(b) (4) (B) of the Act.[Recommendations omitted from publication.]GERA MILLSandUNITEDTEXTILE WORKERS OF AMERICA,AFL. Case No. 2-CA-2905. April 21, 1954DECISION AND ORDEROn November 30, 1953, Trial Examiner Lloyd Buchanan issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theIntermediate Report attached hereto. Thereafter, the Respond-ent filed exceptions and a supporting brief.The Board has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and supporting brief, and108 NLRB No. 63.